Judgment, Supreme Court, Bronx County (John W. Carter, J), rendered November 18, 2009, convicting defendant, upon his plea of guilty, of manslaughter in the first degree, and sentencing him to a term of 18 years, unanimously affirmed.
Defendant made a valid waiver of his right to appeal (see People v Lopez, 6 NY3d 248 [2006]). The court did not conflate the right to appeal with the rights automatically forfeited as the result of a guilty plea (compare People v Williams, 59 AD3d 339, 340 [2009], lv denied 12 NY3d 861 [2009]). Instead it explained that, in return for the negotiated disposition, defendant was additionally agreeing to waive his right to appeal. Defendant, who had discussed the waiver with counsel, acknowledged his understanding of the waiver. This waiver forecloses defendant’s suppression and excessive sentence claims. As an alternative holding, we also reject these claims on the merits.
The court properly denied defendant’s suppression motion. There is no basis for disturbing the court’s credibility determinations, which are supported by the record (see People v Prochilo, 41 NY2d 759, 761 [1977]). We also perceive no basis for reducing the sentence. Concur — Tom, J.B, Saxe, Moskowitz, Acosta and Abdus-Salaam, JJ.